DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 7/20/2021. Claims 1, 3, 6-8, 10-20 are pending and have been examined. Claims 2, 4-5, 9 are cancelled.
Allowable Subject Matter
2.	Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments and Arguments
3.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. Specifically, the applicant argues that the references do not teach the significantly amended independent claims. In response, the examiner respectfully disagrees. Note that the amendments amount to merging claims 2, 4 and 5 into claim 1, while claims 2, 4 and 5 (now cancelled) are previously rejected under 35 USC 103. As such, the applicant is referred to the revised rejections detailed in the next section for the rationale for 35 USC 103 rejections.
In addition, in the Remarks, it is stated that “Independent claims 8 and 13 recite substantially similar features (to claim 1) ..” However, Claim 13 was amended with only very minor modifications, unlike claim 1. The examiner had called the applicant on 10/5/2021 and confirmed this confusion in the filed amendment. As such, claim 13 and its dependent claims continue being rejected following the rejections presented in the previous Office action. 
Claim Rejections - 35 USC § 103
4.	Claims 1, 3, 6-8, 10-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dev, et al. (US 20040158499; hereinafter DEV) in view of Wilsford (US 6484169; hereinafter WILSFORD).  
As per claim 1, DEV (Title: System and method for providing self-service restaurant ordering and payment) discloses “An electronic device comprising: a display; at least one communication circuitry; a microphone; at least one speaker; at least one processor operatively coupled to the display, the communication circuitry, the microphone, and the speaker; and at least one memory electrically coupled to the at least one processor, wherein the memory is configured to store an application program comprising a user interface, and wherein the memory stores instructions which, when executed, enable the at least one processor (DEV, [0009], An apparatus <read on processor and execution> for displaying a menu includes a data input device, a storage device .. and a program configured to display a first level of item types <read on application program> .. for a user to select from <read on user interface>; [0044], a communications port 320 to communicate with back-end systems .. The communications port 316 may be wired or wireless; [0049], microphone and speaker) to: identify the user interface based on the application program corresponding to a voice based assistance program (DEV, [0091], the user may approach the self-service terminal .. audibly enter the PIN <read on voice based system and the associated user interface>. The self-service system may then send a request for the selected item to the kitchen 108 after the symbol is selected (block 1812)), 
in response to identifying the user interface, display the user interface on the display based on a first layout, wherein the user interface comprises one or more objects, receive a first user input of selecting an object among the one or more  objects, [ transmit first information related to the selected object to an external server ], through the communication circuitry, [ receive second information about one or more attributes of the selected object from the external server ], through the communication circuitry, display the received second information on the user interface, receive a second user input of selecting at least one attribute among the attributes, [ transmit third information related to the selected at least one attribute to the external server ], through the communication circuitry (DEV, Fig. 9 <where item reads on ‘object’ and sub items read on ‘attributes’ which can be broadly interpreted. Also first zone, second zone, third zone read on layout>; Fig. 14 <read on display, layout and user interface>; [0084], the display may show a price associated with an additional cost option <also read on attribute>; [0090-0091], transmits the selected item to the desired pick-up site for preparation .. The system may communicate directly with the point-of-sale system 706 in the restaurant without human interaction <read on ready mechanisms for two-way communications> .. A user may access the menu through a connected device, for example a personal computer, a personal digital assistant (PDA), a phone, or other electronic device; [0044], The communications port 316 may be wired or wireless); 
receive fourth information associated with the third information from the external server, through the communication circuitry, reconstruct the one or more objects, based at least partly on the fourth information, and display the reconstructed one or more objects on the user interface based on a second layout which is different from the first layout, and wherein the second layout is identified based on the fourth information (DEV, Fig. 9; Fig. 12A, B, C and Fig. 14 <read on different layouts>; [0090-0091], The system may communicate directly with the point-of-sale system 706 <read on ready mechanisms for two-way communication of any information> .. A user may access the menu through a connected device).”  
DEV does not expressly disclose “transmit first information .. to an external server, receive second information .. from the external server, transmit third information .. to the external server ..” However, the limitation is taught by WILSFORD (Title: Selection and ordering of lamp components).
In the same field of endeavor, WILSFORD teaches: Fig. 2 and [col. 1, lines 31-51] “a method of supplying product information to a user by means of a computer interface. The interface presents a list of product choices and a means for a user to select one or more items from the list of product choices. In response to this selection a response is displayed which provides a number of options concerning one or more characteristic of the product. A user then makes choices concerning those options and based on these choices by the user, a computer searches a database for one or more products that produce a best fit to the customer specifications and conveying the results of said search to the user … a computer server which accesses a database or databases concerning product characteristics and availability. An interface is presented on a viewing screen of a client computer with which the server computer communicates. This communications can occur over the Internet or via other suitable computer networks such as a local area network. The presently preferred interface is by means of Web pages that are viewed on a browser on the client computer.”

As per Claim 3 (dependent on claim 1), DEV in view of WILSFORD further discloses “wherein the fourth information comprises a score which is based at least partly on attributes of the one or more objects comprised in the user interface (DEV, [0084], the display may show a price associated with an additional cost option. As shown in FIG. 12C, certain options such as chili, cheese, and bacon, if selected, will cost the user more money than the standard price <where price reads on ‘score’ which can be broadly interpreted>).”
As per Claim 6 (dependent on claim 1), DEV in view of WILSFORD further discloses “output a visual object for reconstruction of the objects in the user interface, and wherein the first user input is received after reception of a user input related with the visual object (DEV, Fig. 8; Fig. 12A, B, C and Fig. 14; [0090-0091], transmits the selected item to the desired pick-up site for preparation .. The system may communicate directly with the point-of-sale system 706 in the restaurant without human interaction .. A user may access the menu through a connected device, for example a personal computer, a personal digital assistant (PDA), a phone, or other electronic device <The applicant is requested to clarify ‘receiving the first user input after receiving a user input’ which does not seem to make sense>; WILSFORD, Fig. 2).”   
As per Claim 7 (dependent on claim 1), DEV in view of WILSFORD further discloses “in response to selection of an object related with an image among the objects by the first user input, transmit the first information comprising a request for obtaining an attribute of the image to the external server; and in response to reception of the second information related with the first information comprising the request for obtaining the attribute of the image, display one or more attributes related with the image comprised in the second information on the user interface (DEV, Fig. 8; Fig. 9; Fig. 12A, B, C and Fig. 14; WILSFORD, Fig. 2; DEV, [0091], the user may approach the self-service terminal .. audibly enter the PIN. The self-service system may then send a request for the selected item; DEV, [0084], the display may show a price associated with an additional cost option <read on attribute>).”
Claim 8 (similar in scope covered by combined claims 1, 3, 7) is rejected under the same rationale as applied above for claims 1, 3, 7 which teach ready mechanisms realizing all of the limitations of the amended claim 8.
Claims 10, 11, 12 (similar in scope covered by combined claims 1, 6 and 7) are rejected under the same rationale as applied above for claims 1, 6 and 7. 
Claims 13, 14, 19, 20 (similar in scope to combined claims 1 and 7) are rejected under the same rationale as applied above for combined claims 1 and 7, which teach ready mechanisms realizing all of the limitations with any system design choices of claim 13, 14, 19, 20. DEV further teaches: [0052] “The transaction manager 114 may provide an interface between the customer touch points 702 and the point-of-sale system 706.” The applicant is also requested to clarify claim 19 of which the writing is too ambiguous to be examined.
 				Conclusion
5.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		10/6/2021Primary Examiner, Art Unit 2659